DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive.
Regarding drawing objections: 
Drawing amendments of 4/1/2022 are entered.
Applicant has clarified part 1905 in figure 16; examiner thanks applicant.
Applicant has moved indicator 955 further away from any physical part of the caster which could be considered “column” 955.  Applicant does not further describe what the scope of the “column 955” is in the specification, arguments, or claims.  Examiner retains objection regarding part 955.  Applicant discloses “column 935” in [0095].  Examiner is unsure if this is a typo, or if this is a different part that is not shown in the drawings.  
Applicant does not further show the structure of “rotatable track wall 965”.  Objection is maintained.



Regarding 112b rejections:
-Applicant states the “column 955” has both a larger diameter lower portion and the smaller diameter upper portion.  Examiner notes that this description therefore requires that the “rotatable track wall 965” and cam member 910 are inside a through hole of an unknown piece, which is unmarked in figure 16, and not described in the specification.   [0097] of the specification dictates that “track wall 965 preferably is disposed within a column 955 of the caster”.  Therefore, applicant’s description of column 955 having a “larger diameter lower portion” is inconsistent with the description of [0097] and figure 16.   What is assumed to be “column 955” in figure 16 has a larger diameter UPPER portion.  Further, applicant discloses “column 935” in [0095], which is supposed to present in figure 16, but is notably absent.  Examiner is unsure if this is a typo, or if this is a different part that is not shown in the drawings.  
-Applicant confirms that “wall” is not a surface of another part, but a separate part in itself, which simultaneously moves axially along, and rotates about, an axis.  Applicant, however, refuses to agree that this “wall” is a cam, regardless if the movement, purpose, effect, and structure, are similar.  Applicant has not submitted a drawing with sufficient detail to support the claim limitations of the structure of “rotatable track wall 965” that is included in claims 14 and 28.  Please see drawing objection.

Regarding 103 rejections:
-Applicant is correct in stating that even an open ended claim may include a negative limitation.  Since applicant has removed both the swivel lock, AND the purpose of the swivel lock, MPEP2144.04(II)a is now applied.  Examiner notes that the inclusion of new claim language renders the action as final.
-applicant asserts body 97 of Yeo cannot be considered the cam member of the instant claim 14 because claim 14 requires the cam member to be “axially fixed”. Examiner thanks applicant for this amended clarification; new consideration of the prior art has been applied below.  
Regarding claim 28:
Applicant did not include all of the limitations from claim 14 into the independent claim.  Examiner notes that now a rejection is applied to claim 28.  

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of “rotatable track wall 965” as described in the specification.  Applicant does not clearly indicate what structure is considered the “column 955”.  Applicant includes “column 935” in [0095] in figure 16, but is not included in the figure 16 of 4/4/2022.  Applicant does not disclose the use of a “push button” that is utile when the caster as disclosed is applied to the rolling article.  Applicant does not hatch the cross sectional view of figure 16, which is utilized to help distinguish which part is which, please see 37 CFR 1.84 (h) (3).  


Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 19-21, 23-26, 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 14 and 28:
Applicant claims the “rotatable track wall being generally cylindrical and configured to rotate about a second axis”.  Examiner notes that applicant has not shown any details regarding part 965; further, examiner is unsure what of what part the “wall” is a surface.  Applicant seems to assert the “wall” is a separate piece.   Since the “rotatable track wall” is not a wall but a separate component, examiner disagrees the term “wall” is appropriate for this nomenclature.  Therefore, examiner suggests REMOVAL of the term “wall”, instead claiming and disclosing “rotatable track”.  
Examiner notes that the cam member is axially fixed and the “rotatable track wall” seems to be commensurate with a linearly movable cam.  Examiner is not sure if the “generally cylindrical” means it is rotatable about the drive shaft.  Examiner further notes that applicant does not show the structure of the “rotatable track wall” having any radius claimed by applicant, or its being “nested inside the cam member”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15, 19-21, 23-26, 28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0238784 Yeo, in view of 2007/0186373 Melara, in further view of 3890668 Stosberg.
Regarding claim 14, Yeo discloses a caster having a wheel 15 and a wheel lock assembly (figure 3), the wheel configured to rotate about a first axis (along pin 64), the wheel lock assembly configured to lock the wheel against rotation about the first axis (using wedge 74 and indentations 67), the wheel lock assembly including 
a rotatable track wall 90, the rotatable track wall being generally cylindrical (figure 4) configured to rotate about a second axis (“revolving body”), a cam member 25, and a drive shaft 20, 
the second axis being generally tangential to the wheel (figures 5-6, extends in a tangential manner from between the wheel axle and the wheel surface, making it “generally” tangential), 
the cam member 25 being generally cylindrical (surrounding cylindrical draft shaft 20) and mounted adjacent so as to be operably coupled with, the rotatable track wall 90 (engaged in figures 14-16), the cam member 25 being mounted in an axially fixed location (fixed onto draft shaft 20) so as to be restrained against moving axially along the second axis (synonymous with “drive shaft 20”), the rotatably track wall 90 having an outer radius than the cam member 25 which engages cam member 25, wherein the rotatable track wall 90 and the cam member 25 and the drive shaft 20 are centered on the second axis,
the caster having a locked configuration (figure 5 [0031]) and an unlocked configuration (figure 6, [0032]), wherein when the caster is in the locked configuration the wheel 15 is positively engaged by a detent 76 of the wheel lock assembly such that the wheel is restrained against rotation about the first axis, and when the caster is in the unlocked configuration the detent 76 of the wheel lock assembly is spaced apart from the wheel such that the wheel is free to rotate about the first axis, the caster being configured such that the rotatable track wall simultaneous moves axially along, and rotates about the second axis when the caster moves between its locked and unlocked configurations (round inner circumference around a round axle 20).
Yeo discloses the concurrent use of a swivel lock mechanism.  The swivel is locked using cam 92 with external grooves, selectively engaging the internal grooves of housing 13.  Yeo discloses the cams 90 and 25 are sized to engages in the manner shown in Figures 13 and 14, but does not disclose the movable member 90 has a smaller radius than the non movable member 25.   
Melara discloses a wheel locking caster devoid of a swivel lock mechanism.
It would have been obvious to one of ordinary skill in the art at the time of the invention to remove parts of the caster of Yeo that apply to the swivel lock, like the internal grooves 24 and external grooves 96 of figure 3, as this would result in the known desired caster that only has a wheel locking function with an external engagement (external lever taught by Yeo, set screw with exterior engagement taught by Melara).  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	
Stosberg discloses the use of cams 9 and 12 in a caster, one cam having a smaller diameter which engages the interior of a larger diameter cam, best shown in figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to size the diameters of the cam surfaces of Yeo with a smaller diameter cam engaging an inner surface of a larger diameter cam, as this is an equivalent shape for the use of cams, which is known in the art, and is capable of performing the function needed in Yeo in a manner known by one of ordinary skill in the art. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 15, Yeo as modified discloses the caster of claim 14 wherein the first and second axes are orthogonal to each other (figures 5 and 6).

Regarding claim 19, Yeo as modified discloses the caster of claim 14 wherein the drive shaft 20 configured to move axially along the second axis when caster is adjusted between its unlocked and locked configurations (20 moves up and down to engage wedge 74), the drive shaft 20 having a length (as shown in Yeo) that extends between two ends of the drive shaft (defining the length of the drive shaft 20), the drive shaft 20 having an entirety of its length lying on the second axis (as is shown in Yeo).

Regarding claim 20, Yeo as modified discloses the caster of claim 19 wherein the wheel lock assembly includes a wedge 74 coupled (indirectly) to the drive shaft 20, the wedge defining the detent 76 of the wheel lock assembly (figure 19).

Regarding claim 21, Yeo as modified discloses the caster of claim 20 wherein the wedge 74 is coupled to the drive shaft 20 by a pin 70, the wedge 74 defining a slot in which the pin 70 is received.

Regarding claim 23, Yeo as modified discloses the caster of claim 20 wherein the wheel lock assembly includes a push button 12, the push button being located at one end of the drive shaft 20 (figure 5), the wedge 74 being located at an opposite end of the drive shaft 20.

Regarding claim 24, Yeo as modified discloses the caster of claim 19 wherein the drive shaft 20 being nested inside both the rotatable track wall and the cam member (figure 6).

Regarding claim 25, Yeo as modified discloses the caster of claim 20 wherein the caster has two wheels 15 each configured to rotate about the first axis (around axle 64, figure 3), wherein the wheel lock assembly is configured to lock the two wheels against rotation about the first axis (detailed in figures 5, 6, 19), wherein the wheel lock assembly comprises two detents (75, 76, figure 7) each positioned adjacent a respective one of the two wheels 15, wherein when the caster is in the locked configuration the two wheels 15 are positively engaged on respective interior sides by the two respective detents of the wheel lock assembly (locked in figure 12) such that the two wheels are restrained against rotation about the first axis, and wherein when the caster is in the unlocked configuration (figure 11) the two detents (75 and 76) of the wheel lock assembly are spaced apart from the two wheels 15 such that the two wheels are free to rotate about the first axis [0037].

Regarding claim 26, Yeo as modified discloses the caster of claim 25 wherein the wedge 72 defines both of the two detents of the wheel lock assembly (figures 11 and 12).

Regarding claim 30, Yeo as modified discloses the caster of claim 14, but does not disclose the caster is “hubless”.
Melara discloses a hubless caster having a generally annular central frame member, the generally annular central frame member surrounding an open central corridor, the open central corridor centered on the first axis.
It would have been obvious to one of ordinary skill in the art at the time of the invention to create a central through hole along the wheel axis in the manner taught by Melara, in the caster as taught in Yeo.  Examiner contends that using a different axle mechanism, such as a hollow axle 6 taught in Melara, would provide the structure claimed by claim 30.  Examiner notes that this modification is done for aesthetic purposes, as a wheel without a central axle has an aesthetic similar to that of the motorcycles in the movie “Tron Legacy” 2010.  

Regarding claim 32, Yeo as modified discloses the caster of claim 14 wherein the cam member 25 is maintained in a stationary position relative to the second axis (drive shaft 20).  Cam 25 is shown as integral with drive shaft 20 in figure 4.  

Regarding claim 34, Yeo as modified discloses the caster of claim 14, wherein the cam member 25 has one or more projections (cam surfaces), the rotatably track wall 90 has a track (cams that engage the cams of cam member 25), the track is configured such that when the rotatable track wall moves axially along the second axis, the track rides along one or more projections of the cam member, thereby causing the rotatable track wall to simultaneously rotate about the second axis (figure 4).

Regarding claim 28, Yeo discloses a caster having a wheel 15 and a wheel lock assembly (figure 3), the wheel configured to rotate about a first axis (along pin 64), the wheel lock assembly including 
a rotatable track wall 90, a cam member 25, and a drive shaft 20, the rotatable track wall being generally cylindrical (cylindrical surface) configured to rotate about a second axis (“revolving body”),
the second axis being generally tangential to the wheel (figures 5-6, extends in a tangential manner from between the wheel axle and the wheel surface, making it “generally” tangential), the cam member 25 being generally cylindrical (in order to engage the rotatable track wall 90) and mounted adjacent so as to be operably coupled with, the rotatable track wall (engaged in figures 14-16), the cam member 25 being mounted in an axially fixed location (on drive shaft 20) so as to be restrained against moving axially along the second axis (drive shaft 20), the rotatably track wall 90 having a radius so that it can be used to engage the cam member 25, wherein the rotatable track wall 90 and the cam member 25 and the drive shaft 20 are centered on the second axis,
the caster having a locked configuration (figure 5 [0031]) and an unlocked configuration (figure 6, [0032]), the caster being configured such that the rotatable track wall simultaneously moves axially along and rotates about the second axis when the caster moves between its locked and unlocked configurations (round inner circumference around a round axle 20), 
the caster having a central frame member 64, wherein the caster includes a second wheel (figure 3, two wheels 15) such that the caster has two wheels 15 each configure to rotate about the first axis (around central frame member 64), wherein the wheel lock assembly is configured to lock the two wheels against rotation about the first axis (using the lever and grooves 66 in the wheels 15), wherein the wheel lock assembly comprises two detents 76 (two elements 74, one for each wheel), each positioned adjacent a respective one of the two wheels (figure 1), wherein when the caster is in the locked configuration the two wheels are positively engaged on the respective interior sides by the two detents 76 of the wheel lock assembly such that the two wheels are restrained against rotation about the first axis, and wherein when the caster is in the unlocked configuration the two detents 76 of the wheel lock assembly are spaced apart from the two wheels such that the two wheels 15 are free to rotate about the first axis (figure 6 of Yeo)
Yeo discloses the concurrent use of a swivel lock mechanism.  The swivel is locked using cam 92 with external grooves, selectively engaging the internal grooves of housing 13.  Yeo discloses the cams 90 and 25 are sized to engages in the manner shown in Figures 13 and 14, but does not disclose the movable member 90 has a smaller radius than the non movable member 25.   
Yeo does not disclose “devoid of a swivel mechanism”, or “hubless” in that the central frame member is “annular” with an “open central corridor”; or the difference in diameters of cams.
Melara discloses a hubless caster having a generally annular central frame member, the generally annular central frame member surrounding an open central corridor, the open central corridor centered on the first axis.  Melara also teaches the use of a wheel locking caster devoid a swivel lock.
It would have been obvious to one of ordinary skill in the art at the time of the invention to create a central through hole along the wheel axis in the manner taught by Melara, in the caster as taught in Yeo.  Examiner contends that using a different axle mechanism, such as a hollow axle 6 taught in Melara, would provide the structure claimed by claim 30.  Examiner notes that this modification is done for aesthetic purposes, as a wheel without a central axle has an aesthetic similar to that of the motorcycles in the movie “Tron Legacy” 2010.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to remove parts of the caster of Yeo that apply to the swivel lock, like the grooves 24 and 96 of figure 3, as this would result in the known desired caster that only has a wheel locking function with an external engagement (external lever taught by Yeo, set screw with exterior engagement taught by Melara).  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	
Stosberg discloses the use of cams 9 and 12 in a caster, one cam having a smaller diameter which engages the interior of a larger diameter cam, best shown in figure 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to size the diameters of the cam surfaces of Yeo with a smaller diameter cam engaging an inner surface of a larger diameter cam, as this is an equivalent shape for the use of cams, which is known in the art, and is capable of performing the function needed in Yeo in a manner known by one of ordinary skill in the art. Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 33, Yeo as modified discloses the caster of claim 28 wherein the cam member 25 is maintained in a stationary position relative to the second axis (drive shaft 20).  Cam 25 is shown as integral with drive shaft 20 in figure 4.  

Regarding claim 35, Yeo as modified discloses the caster of claim 28, wherein the cam member 25 has one or more projections (cam surfaces), the rotatably track wall 90 has a track (cams that engage the cams of cam member 25), the track is configured such that when the rotatable track wall moves axially along the second axis, the track rides along one or more projections of the cam member, thereby causing the rotatable track wall to simultaneously rotate about the second axis (figure 4).

Allowable Subject Matter
Claims 22 and 27, 31 are allowed.  Please see reasons for allowance in non-final action 6/22/2020.  Examiner attempted to change all dependent claims to depend from claims 22 or 27; applicant declined, requesting an action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/               Primary Examiner, Art Unit 3677